Holmes, J.
The general rule is that persons jointly indicted should be tried together. Granting separate trials is a matter of discretion. The mere fact that admissions have been made by one which are not evidence as against the other is not a conclusive ground for ordering the parties to be tried separately. It may be sufficient to instruct the jury how far and against whom the evidence is to be considered. Commonwealth v. James, 99 Mass. 438, 440. Commonwealth v. Bosworth, 6 Gray, 479, 481. See Commonwealth v. Miller, 150 Mass. 69; Commonwealth v. Robinson, 1 Gray, 555.
The jury were instructed not to consider the admission of Briggs in dealing with the present defendant at the time when the evidence was put in. There was no need of repeating the instruction in the final charge, and the evidence, being pertinent against Briggs, could not be struck out.
No reason is suggested why Briggs should have been allowed to testify what Bingham said he did with the money obtained by the forgery. It does not appear what the evidence expected was, and it is difficult to imagine how any statement on the subject could have been material. Morville v. American Tract Society, 123 Mass. 129, 139. Shinners v. Proprietors of Locks & Canals, 154 Mass. 168.

Exceptions overruled.